UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-30430 Uni Core Holdings Corporation (Exact name of registrant as specified in its charter) Formerly known as “Intermost Corporation” Wyoming 87-0418721 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) Room 721, World Financial Center, Shennan East Road, Shenzhen City, Guangdong Province, China 518008 (Address of principal executive offices) (Zip Code) (86) 755-822-33721 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Check whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:35,149,362 shares of common stock as ofJanuary 9, 2015 TABLE OF CONTENTS PART I.Financial Information Item 1.
